Citation Nr: 0509333	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  99-17 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder. 

2.  Entitlement to an increased rating for postoperative 
residuals, medial menisectomy, left knee, with instability, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to service connection for total disability 
rating for compensation purposes based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from September 1966 
to August 1968.

This appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that in pertinent part denied 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and denied entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (hereinafter referred to as TDIU).  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for service connection for PTSD and for TDIU.

In April 2001, the Board determined that new and material 
evidence was submitted to reopen a claim of entitlement to 
service connection for PTSD.  The Board remanded the issue of 
service connection for PTSD and entitlement to TDIU for 
further development.

The veteran testified before a member of the Board in January 
2001.  Subsequently, that Board member left the Board.  In 
May 2004, the veteran's representative reported that the 
veteran did not desire another hearing.   

In an August 2003 rating decision, the RO in part assigned a 
separate ratings for the arthritis and instability of the 
left knee.  The veteran submitted a notice of disagreement 
(NOD) in October 2003 pertaining to all issues in the August 
2003 decision.  The RO issued a statement of the case (SOC) 
in January 2004 together with instructions and time limits 
for filing an appeal.  In June 2004 the representative timely 
perfected the appeal concerning increased evaluations for the 
left knee disabilities as set forth on the tiltle page of 
this decision.  

While the case was pending before the Board the 
representative submitted additional medical evidence without 
a waiver of initial review of this evidence by the RO.  This 
evidence concerns issues which are not currently before the 
Board and this evidence is referred to the RO for appropriate 
action.  

The appeal for increased ratings for left knee disabilities 
and TDIU is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his attorney if further action is required on their part.


FINDINGS OF FACT

1.  The veteran served in combat.  

2.  A diagnosis of PTSD related to combat has been made.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

In view of the grant of the benefit sought the Board finds 
VCAA has been satisfied. Any error in the implementation of 
the VCAA is deemed non-prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's DD-214 reflects that he received the Vietnam 
Service Medal (VSM) and the Vietnam Campaign Medal (VCM) with 
two overseas bars.  His U.S. Army Military Operational 
Specialty Code (MOS) was 64B20, heavy vehicle driver.  Other 
service department documents reflect that he volunteered for 
airborne duty and trained with the 82nd Airborne Division at 
Fort Bragg; and was then assigned as a heavy vehicle driver, 
a cook's helper, and a light vehicle driver.  He was 
transferred to Vietnam in July 1967 and returned from Vietnam 
in August 1968.  

The veteran served in Vietnam as a light vehicle driver with 
the 505th Transportation detachment from August 31, 1967, and 
as a senior yardman with the 505th from September 15, 1967.  
The veteran participated in Vietnam Counter Offensive Phase 
III. 

The veteran's SMRs do not reflect any complaint of or 
treatment for PTSD or other mental disorder.  

In March 1992, the veteran requested service connection for 
PTSD.  He reported having been ambushed over 30 times in 
Vietnam, where he served as a truck driver.  He reported 
constant fear of the enemy while in Vietnam.  

In May 1992, the National Personnel Records Center (NPRC) 
sent all service department records to the RO.  

In May 1992, the veteran reported that his nervous problem 
began in Vietnam.  He reported that in September or October 
1967 his convoy was ambushed at An Khe Pass and 17 were 
killed or wounded.  The veteran included a copy of a Social 
Security Administration (SSA) decision dated in February 1992 
that found him disabled from working due to major depression 
and asthma.  

According to a June 26, 1992 VA psychological evaluation, the 
veteran served in Vietnam as a truck driver hauling supplies 
between a pier and a military supply area about 8 miles away.  
He reported coming under sniper fire but no ambush.  He 
reported that his worst stressor was the sight of a dead 
enemy soldier tied to the back of an Army truck.  He also 
reported a fear of being killed while in Vietnam.  He 
reported nightmares and trouble holding a job ever since 
Vietnam.  The examiner noted that the claims file contained 
previous mental health reports but that none of them 
mentioned Vietnam and a 1991 SSA consultation report 
mentioned traumatic depression that began during the 
disintegration of his marriage in 1987.  

The examiner noted that the veteran was unable to represent 
himself effectively during the interview and that he had 
insufficient capacity to articulate his Vietnam-related 
memories.  For those reasons, the examiner could offer no 
definitive opinion regarding PTSD.  The Axis I diagnoses were 
296.3 [recurrent major depressive disorder]; and, rule out 
309.89 [PTSD, delayed onset]

According to a June 30, 1992 VA neuropsychiatric examination 
report, a medical doctor evaluated the veteran's headaches 
but incidentally mentioned PTSD.  The physician offered 
diagnoses of headaches and neurological sequelae with 
possible PTSD and also noted that PTSD was not found on this 
examination.  The examiner recommended further testing to 
ascertain the nature and extent of emotional symptoms.  

In April 1997, he submitted additional SSA records including 
a January 1991 psychiatric report that notes dysthymia and an 
August 1991 disability determination that finds him disabled 
by affective disorders and epilepsy.  Also submitted was an 
April 1997 private medical report reflecting Axis I diagnoses 
of PTSD, major depression, and social phobia.  The doctor 
estimated that "service connected disorders" had disabled 
the veteran in 1987.  

The veteran underwent a VA referral psychological evaluation 
in Fayetteville in November 1997.  During the interview, the 
veteran reported several stressors.  The first was an ambush 
of his convoy near An Khe Pass in or around September 1967, 
in which 17 of 50 were killed.  The veteran recalled a scene 
of bodies and body parts.  Another stressor was viewing the 
remains of a truck and its driver who had hit a landmine one 
or two months later.  Another stressor was viewing the city 
of Pleiku after it had been napalmed.  A fourth stressor was 
seeing a corpse tied to the back of a truck of the Korean 
forces.  

The psychologist felt that various diagnostics results, such 
as the Minnesota Multiphasic Personality Inventory, the 
Mississippi Scale for Combat-Related PTSD, and others were 
consistent with PTSD in an individual with significant 
concomitant psychopathology, to include a history of a 
chronic mood disorder and ongoing sleep disturbance.  The 
psychologist felt that the results showed unusual and 
peculiar thinking but that the veteran was not overtly 
malingering.  The psychologist felt that although the veteran 
was assigned a peripheral combat role, he was nevertheless 
exposed to combat situations and likely was traumatized by 
those events.  Both his alcohol abuse and his sleep disorder 
were likely anxiety related, also caused by military service.  

The psychologist addressed the veteran's depressive disorder 
and felt it likely that the veteran had experienced ongoing 
chronic depressive disturbance ever since his discharge from 
military service.  The Axis I diagnoses were PTSD, chronic; 
dysthymic disorder; and dyssomnia, not otherwise specified 
(NOS).  

In December 1997, the veteran underwent a VA PTSD 
compensation examination performed by the neuropsychiatrist 
who conducted the June 30, 1992 VA neuropsychiatric 
examination.  The psychiatrist briefly summarized the 
veteran's medical history and his stressors and offered an 
Axis I diagnosis of PTSD.  

In January 2001, the veteran testified that he served in 
Vietnam during 1967 and 1968 near Qui Nhon, driving and 
repairing trucks.  He testified that his main stressor was 
the ambush at An Khe pass where many had been killed.  He 
testified that although he was not in the convoy, he was sent 
to help retrieve damaged trucks.  He helped put some of the 
dead onto ponchos.  He testified that that his unit, the 
505th, was assigned to the 57th Battalion.  The veteran 
recalled that the ambush occurred on the road from Qui Nhon 
to An Khe.  He also recalled sniper fire near the docks at 
Qui Nhon and testified that he found bullet holes in his 
truck on several occasions.  He recalled that dead bodies 
were brought back to his camp via the truck about 3 or 4 
times.  The only highway route that he remembered was a Route 
1.  

In August 2001, the Army's Center for Research of Unit 
Records (hereinafter referred to as CRUR) reported that the 
Army's 716th Military Police Battalion (hereinafter referred 
to as the military police) patrolled certain areas described 
by the veteran, namely Pleiku and Qui Nhon.  CRUR reported 
that Qui Nhon was the documented main base area for the 505th 
Transportation Company.  

The reports supplied include summaries of attacks on the 
military police in the Pleiku area during January and 
February 1968.  Numerous incidents of sniper fire were 
mentioned.  The ammo depot at Qui Nhon was attacked on 
January 31, 1968.  CRUR suggested that morning reports for 
the veteran's unit be ordered directly from the National 
Personnel Records Center (NPRC). 

In August 2001, Dr. H. reported having continued treating the 
veteran for PTSD, which had also resulted in poor memory.  

Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection for PTSD is subject 
to additional requirements. 

38 C.F.R. § 3.304(f) was revised effective March 7, 1997.  
The veteran submitted his application to reopen the claim in 
April 1997, after the revision became effective.  Thus, only 
the revised version of the regulation need be considered.  

The revised version of 38 C.F.R. § 3.304(f) provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with section 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor; see also Cohen v. Brown, 
10 Vet. App. 128 (1997).

Where claims are made by a veteran who has engaged in combat 
with the enemy in active service during a period of war, the 
VA shall accept as sufficient proof of service connection, 
satisfactory lay or other evidence of service incurrence, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence in service. Service 
connection for such injury or disease may be rebutted, 
however, by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d).

The issue to be resolved is whether there is credible 
supporting evidence of the combat-related stressors alleged 
by the veteran or whether the evidence demonstrates that he 
participated in combat, in which case credible supporting 
evidence is unnecessary.  38 C.F.R. § 3.304(f).  The question 
of whether an alleged stressor is supported by credible 
evidence is one of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The veteran reported fearing being killed, surviving ambushes 
and sniper fire, and seeing or handling the dead and wounded.  
In this regard CRUR has verified that security units 
operating in Pleiku and Qui Nhon came under enemy attacks, 
particularly during the Tet Offensive.  These attacks are 
consistent with a portion of the veteran's stressors 
regarding snipers and seeing dead bodies during the Tet 
Offensive.  

The Board finds that these stressors are verified.  
Furthermore, the Board finds that the diagnosis of PTSD is 
based in part on these stressors.  Accordingly, service 
connection for PTSD is warranted. 



ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

The most recent VA examination of the left knee for 
compensation purposes was conducted in June 2003.  In rating 
musculoskeletal disabilities, 38 C.F.R. § 4.40 (2004) 
(regarding functional loss) must be considered apart from and 
in addition to the appropriate Diagnostic Code(s) in the VA 
Schedule for Rating Disabilities. The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, that the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups." See DeLuca v. Brown, 8 Vet. 
App. 202, at 204-206, 208 (1995).

After reviewing the June 2003 VA examination report, the 
Board finds that a more comprehensive VA physical examination 
is warranted in order to comply with the Deluca case.

Also, a review of the record reflects that the veteran has 
not been adequately informed of the VCAA as it relates to the 
increased rating claim for the left knee disabilities.  As 
such, additional development in this area is required.  

Accordingly case is REMANDED to the RO for the following 
development:

1.  The RO must inform the veteran of the 
VCAA as it relates to the claim for an 
increased rating for his left knee 
disabilities.  He should be informed of 
what evidence the VA will obtain and to 
furnish copies of any pertinent evidence 
in his possession not previously 
submitted as required by 38 C.F.R. 
§ 3.159.  

2.  The RO should request the VA medical 
facility in Durham to furnish copies of 
any medical records pertaining to 
treatment for his left knee disabilities 
covering the period from March 2003 to 
the present

3.  A VA examination should be conducted 
in order to determine the severity the 
disabilities involving the left knee, to 
include arthritis and instability.  The 
examiner should be afforded an 
opportunity to review the appellant's 
claims file prior to the examination.  
The examination should include all 
necessary tests.  It is requested that 
the examination include range of motion 
testing.

Additionally, the examiner should be 
requested to determine whether the left 
knee disorders exhibit weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  

The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  The examiner 
should indicate whether instability 
and/or subluxation, if present is slight, 
moderate, or severe.

4.  Following any actions deemed 
appropriate by the RO, the RO is 
requested to re-adjudicate the claims in 
appellate status, to include 
consideration of all evidence receive 
since the statement of the case.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


